By the Court.

Lumpkin, J.
delivering the opinion.
[1.] It is penal by the laws of this State to keep a brothel. And if the landlord, knowing that his house is to be used for prostitution, lets it for that purpose, he becomes particeps criminis, and the Courts will not assist him in recovering his ■ rents. The contract being contra bonos mores, will not support an action. (Girardy vs. Richardson, 1 Esp. Rep. 13; Jennings vs. Throgmorton, 21 E. C. L. Rep. 430; Commonwealth vs. Harrington, 3 Pick. Rep. 26.)
Had the Court charged the Jury, that if they believed from, the evidence that the plaintiff let the house to the defendant,, a woman of ill fame, and he knowing her to be such, with. *451the intent that it should be used for the purposes of prostitution, that he could not recover, he would have given the law correctly ; and we are not prepared to say but that the proof would have authorized the charge. There must be an agreement, express or implied, that the tenement should be msed for an unlawful purpose. And bare proof of a knowledge that it might and probably would be so used, will not, jperhaps, suffice. Some of the authorities, I find upon examination, go to the full extent of holding that bare knowledge is sufficient, and that the criminal intent will be inferred from "the knowledge.
Our ardent young brother, of Counsel for the plaintiff in •error, seems to be alarmed lest the doctrine contended for on the other side, if sustained by this Court, would turn out •bawds naked and houseless to starve in the streets; that no one dare make or wash clothes, build houses or furnish food •or fuel for them. As women, they are entitled to eat and drink, dress and be sheltered as others, but no one, at the risk of loss to themselves, must furnish any of these comforts or supplies for the purpose of exciting, encouraging or aiding these harlots to commit a crime. Eor if they do, and the Jury so find, they .will and ought to lose their money. Eor the maxim, ex turpi causa non oritur actio, is as old as the Jaw.